DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed 08/28/2020. Claims 1-20 are pending.

Priority
This application is a continuation of non-provisional US Application 16/219,420 filed on 12/13/2018, now Patent No. 10762232 which is a continuation of non-provisional US Application 15/992,736 filed on 05/30/2018, now Patent No. 10204236.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “receive, from the server, an indication…and the subject”.  There is insufficient antecedent basis for “the subject” in this limitation in the claim. For examination, “the subject” is interpreted and read “the data that uniquely identifies the subject entity” (which is consistent with the recitation of the limitation in claim 11).
Claim 3 recites the limitation “a subject entity”.  This recitation further narrows the “determine” operation in claim 1, therefore it is reasonably interpreted to refer back to the same “user” and the same “subject entity”. For examination, the recitation of “a subject entity” in claim 3 is interpreted and read “the subject entity”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10762232 (‘232 hereinafter). Although instant claims 1 and 11 and patented claim 22 in ‘232 (claims at issue) are not identical, they are not patentably distinct from each other because the patented claim 22 of ‘232 anticipates the instant claims 1 and 11.

Claim #
Instant Application
Patent ‘232
Claim #
1 and 11
1. A client system including a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one processor, cause the client system to: 
monitor data input by a user entering data into a data entry interface; 

determine, via the monitoring, that the user has provided, via the data entry interface, data that uniquely identifies the user and a subject entity; 

send, responsive to the determining, the data that uniquely identifies the user and the subject entity to a server; 

receive, from the server, an indication that data records for the subject entity have been pre-fetched, wherein the server stores the pre-fetched data records for the subject entity in an encrypted portion of a data record, the encrypted portion being encrypted with an encryption key built from a nonce and the data that uniquely identifies the user and the subject; and 

responsive to receiving the indication, make available a control in the data entry interface, the control sending a report request to the server in response to selection of the control by the user, wherein the report request provides the data uniquely identifying the user and the subject entity and the server provides at least one of the pre-fetched data records in response to the report request.


11. A method comprising: 

monitoring data input by a user entering data into a data entry interface for a data input event, the data input event occurring when the user has entered data in the data entry interface that uniquely identifies a subject entity; 

sending, responsive to the data input event, data that uniquely identifies the user and the data that uniquely identifies the subject entity to a server; 

receiving, from the server, an indication that a data record for the subject entity has been pre-fetched from a remote source, wherein the server stores the pre-fetched data record for the subject entity in an encrypted portion of a data record, the encrypted portion being encrypted with an encryption key built from a nonce, the data that uniquely identifies the user, and the data that uniquely identifies the subject entity; and 

responsive to receiving the indication, make available a control in the data entry interface, the control sending a report request to the server in response to selection of the control by the user, wherein the report request includes the data uniquely identifying the user and the data uniquely identifying the subject entity and the server provides, from the encrypted portion of the data record, the pre-fetched data record in response to the report request.
22. A computer system comprising: 

a client system including a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one processor, cause the client system to:

monitor data input by a user entering data into a data entry interface,

determine, via the monitoring, that the user has provided, via the data entry interface, data that uniquely identifies the user and a subject entity,

send, responsive to the determining, the data that uniquely identifies the user and the subject entity to a server,

receive, from the server, an indication that data records for the subject entity have been pre-fetched, and

activate a control in the data entry interface, responsive to receiving the indication, the control sending a report request to the server in response to selection of the control by the user; and

the server, which includes a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one processor, cause the server to:

build an encryption key from a nonce and from the data that uniquely identifies the user and the subject entity,

store the nonce in a key record indexed by the data that uniquely identifies the user and the subject entity, wherein the key record is deleted after a predetermined time, 

store data records for the subject entity that have been pre-fetched in an encrypted portion of a data record, the encrypted portion being encrypted with the encryption key, and 

provide, in response to the report request, at least one of the pre-fetched data records.
22


Allowable Subject Matter
Claims 1-20 are indicated as allowable upon overcoming the outstanding 35 U.S.C. 112(b) rejection and filing a Terminal Disclaimer to obviate the outstanding Double Patenting rejection. Reasons for allowance will be furnished when a Notice of Allow-ability is due for processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Greetham (US2019/0149593) discloses a cloud-based data collection system that improves the process of collecting electronic data from a target system by generating a customized collector for collecting specific data from specific resources of a target system. The collector may be customized to the target system and to the type of data that is to be collected from the target system.

Reid (US2016/0277374) discloses enabling cross-platform sharing of encrypted data within and between organizations, individuals, applications and devices, wherein control of the private key required for decryption is maintained by the information owner.

MacCarthy (US2016/0147945) discloses obtaining patient data associated with the anonymized patient identifier from a set of source computing systems based on matching the anonymized patient identifier received from the collection computing system with the anonymized patient identifiers received from the set of source computing systems. The method includes generating a cumulative report based on analyzing the patient data obtained from the set of source computing systems and sending the cumulative report in response to the request for health record information associated with the anonymized patient identifier to the collection computing system.

Kumar (US2015/0356314) discloses receiving an incoming search query by the query interface. Customer information stored at rest in its encrypted state on a disk is retrieved from a term index file via a file IO layer causing an encrypted portion or fraction of the individual search index file to be decrypted at the file IO layer and the file IO layer then in turn passes the unencrypted portion or fraction of the individual search index file into memory where the query interface may interact with the customer information in its unencrypted state in fulfillment of the incoming search query to produce outgoing search results.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Examiner, Art Unit 2494